IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                          MAY 1998 SESSION
                                                  FILED
                                                     July 1, 1998

                                                  Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,             )
                                )    C.C.A. NO. 02C01-9707-CR-00260
            Appellee,           )
                                )    SHELBY COUNTY
VS.                             )
                                )    HON. JOSEPH B. DAILEY,
RONNIE L. INGRAM,               )    JUDGE
                                )
             Appellant.         )    (Burglary)



FOR THE APPELLANT:                   FOR THE APPELLEE:


A C WHARTON                          JOHN KNOX WALKUP
Public Defender                      Attorney General & Reporter

TONY N. BRAYTON                      DOUGLAS D. HIMES
Asst. Public Defender                Asst. Attorney General
    (On Appeal)                      John Sevier Bldg.
                                     425 Fifth Ave., North
DIANE THACKERY                       Nashville, TN 37243-0493
Asst. Public Defender
201 Poplar, Ste. 201                 WILLIAM L. GIBBONS
Memphis, TN 38103                    District Attorney General
    (At Trial)
                                     TERRELL HARRIS
                                     Asst. District Attorney General
                                     201 Poplar Ave., Third Fl.
                                     Memphis, TN 38103




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                     OPINION



              The defendant was indicted, charged, and convicted of burglary and

sentenced as a career offender to twelve years imprisonment. In this appeal as of right,

the defendant argues the evidence was insufficient to support a conviction for burglary

since the State failed to prove intent to commit theft. Finding no merit in the defendant’s

argument, we affirm.



              Around noon on September 7, 1995, David Sugarek was at his home. He

walked through his detached garage, which houses lawn tools, a ladder, and a car, and

he did not notice anything unusual. Both doors to the garage were locked. Shortly

thereafter, he left for a work-related service call.       When he returned home at

approximately 2:00 p.m., his cat was acting oddly. He went to the garage, which was

dark, to investigate. While he was inside the garage, someone ran past him and exited

the garage through a hole in the garage wall. The hole had not been there earlier in the

day.



              Mr. Sugarek chased the individual on foot for thirty to forty-five minutes,

never losing sight of him. When one of Mr. Sugarek’s friends saw the chase, he began

pursuing the individual.    Mr. Sugarek’s friend eventually caught and detained the

individual, whom he identified as the defendant.        Mr. Sugarek also identified the

defendant as the individual who had been inside his garage. Apparently nothing was

taken from Mr. Sugarek’s garage.



              On appeal, the defendant does not dispute that he entered Mr. Sugarek’s

garage without permission. Rather, the defendant contends that the evidence was



                                            2
insufficient to prove his intent to commit theft. When an accused challenges the

sufficiency of the convicting evidence, we must review the evidence in the light most

favorable to the prosecution in determining whether “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307 (1979). We do not reweigh or re-evaluate the evidence and are

required to afford the State the strongest legitimate view of the proof contained in the

record as well as all reasonable and legitimate inferences which may be drawn therefrom.

State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



              In the absence of an “acceptable excuse,” a jury may reasonably and

legitimately infer that by breaking and entering a building containing valuable property,

a defendant intends to commit theft. Hall v. State, 490 S.W.2d 495, 496 (Tenn. 1973);

accord State v. Avery, 818 S.W.2d 365 (Tenn. Crim. App. 1991); Bennett v. State, 530

S.W.2d 788 (Tenn. Crim. App. 1975). Although this inference has previously only been

applied to pre-1989 burglary law, we see no reason not to apply this inference to the

current burglary statute. See T.C.A. § 39-14-402.



              Here, the defendant was indicted with breaking and entering with the intent

to commit theft. The evidence showed that Mr. Sugarek’s garage contained valuable

property. The defendant admitted he entered Mr. Sugarek’s garage without permission,

but he offered no reason for doing so. Given these circumstances, the jury could have

reasonably inferred that the defendant intended to commit theft when he broke into Mr.

Sugarek’s garage. E.g., Hall, 490 S.W.2d at 496; Bennett, 530 S.W.2d at 790-91.

Finding no reversible error, we affirm the defendant’s conviction.




                                                 _______________________________
                                                 JOHN H. PEAY, Judge




                                            3
CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
THOMAS T. W OODALL, Judge




                                 4